Paul Ward, Associate Justice (dissenting). It must be conceded that a county has no power to levy a tax (even by a vote of the people) to construct a public building for county purposes or county activities without specific sanction by the state constitution. For example: It was necessary to amend the state constitution to give a county power, in specific and definite terms (a) to build a “County Court House” (Amendment No. 17); (b) to build a “County Jail” (Amendment No. 17); (c) to build a “County Hospital” (Amendment No. 25); (d) to maintain a “Public City Library” (Amendment No. 30); (e) to maintain, operate, and support a “County Hospital” (Amendment No. 32); (f) to build a “County Library” (Amendment No. 38); and, (g) to induce Industrial Development in a county (Amendment No. 49). There has been no constitutional amendment giving the county the right to levy a tax on the people to build a “County Nursing Home.” Nevertheless the majority opinion, by a process of reasoning and deduction which I am unable to follow, holds Newton County can levy a tax to construct a nursing home. The majority say they are not deciding whether Newton County can (under Amendment No. 17) build only a nursing home. Obviously the reason they so state is that to do so would be like saying black is white. In view of the above it must be assumed that the majority take the view that a nursing home is a necessary or essential part of a hospital. They can justify this view only by what we held and said in Hollis v. Erwin, County Judge, 237 Ark. 605, 374 S. W. 2d 828. There we said under Amendment No. 17 a county could levy a tax to “equip” a hospital. But it must be noted that we also said: ‘ ‘ Certainly the equipping of the hospital is an essential part of its construction.” (Emphasis added.) Can it reasonably be said that a nursing home is an essential part of a hospital? As strongly as I feel the need of nursing homes and as much as I would like to help Newton County acquire one at the expense,, largely, of the Federal Grovernment, I cannot conscientiously hold it is an essential part of a hospital. A hospital is one distinct entity and a nursing home is another distinct entity, as has been clearly indicated by the legislature. By Act 414 of 1961 the legislature defined a hospital and separately defined a nursing home; they provided one license for a hospital and another license for a nursing home; and, they provided for an advisory council for a hospital and a different advisory council for a nursing home. By what occult process of deduction can the majority say a musing home is an essential part of a hospital when all facts, experience, and observation are to the contrary? One dictionary definition of “essential” is “Important in the highest degree”. Another definition is “Indispensable”. It is common knowledge that for many years thousands of hospitals have operated (and are now operating) without the aid of a nursing home. In an attempt to evade the obvious facts above set forth and to justify the result reached the majority resort to the liberal construction rule as set out in some opinions ■of this Court. I submit that even a casual examination of the cases relied on reveals no justification for the conclusion reached by the majority. In Walton v. Arkansas Construction Commission, 190 Ark. 775, 80 S. W. 2d 927, we held that state bonds issued to complete construction of the State Hospital for Nervous Diseases at Benton were not prohibited by Amendment No. 20 of the state constitution. Said amendment did not, however, prohibit state bonds issued for an “existing outstanding indebtedness of the State. . . .” The proof showed (and the Court held) that the state bonds in question had been issued and sold before Amendment No. 20 was adopted. Any other decision would have been unreasonable. In Garner v. Lowery, County Judge, 221 Ark. 571, 254 S. W. 2d 680, we held that under Amendment No. 17 (as amended) the county could purchase a hospital which was already built. The essence of our decision was that the purpose of the amendment was to enable the county to acquire a hospital — whether by construction or purchase. To make that decision support the view of the majority they would have to take the wholly untenable position that the purpose of Amendment No. 17 was to provide a nursing home. In Kervin v. Hillman, County Judge, 226 Ark. 708, 292 S. W. 2d 559, we held that Amendment No. 17 (as amended) authorized the county to build a hospital at the county seat and two emergency stations at other locations. There was no contention (and could be none) that an emergency station was not an essential part of a hospital. The real contention was that the amendment ‘ ‘ contemplates the construction of a single hospital unit to be located at the county seat”. In answer to that contention we pointed out that Section 4 of the amendment provided that “more than one building or improvement may be embodied in such proceeding”. As previously stated, I would like very much to help the people of Newton County secure financial aid from the Federal Government for a nursing home (and they can do so by providing matching funds from a source other than a property tax) but I am not willing to help them exchange their constitutional birthright for a mess of pottage.